Appeal by defendant from a judgment of the County Court, 'Suffolk County, rendered June 25, 1965, convicting him of murder in the second degree and willfully damaging an automobile (Penal Law, § 1425, subd. 11-a), upon a jury verdict, and imposing sentence. Judgment affirmed. In our opinion, defendant’s guilt was established beyond a reasonable doubt by the overwhelming weight of competent evidence. We are also of the opinion that, under the circumstances of this ease, the bloodstained clothes of the victim should not have been received in evidence (cf. People v. *770Silverman, 252 App. Div. 149, 172; People v. Rial, 25 A D 2d 28, 30; 2 Wharton’s Criminal Evidence [11th ed.], § 998), hut that the error may be disregarded (Code Crim. Pro., § 542). Defendant’s other contentions have been considered and we find no grounds for reversal therein.
Ughetta, Acting P. J., Hill, Rabin, Hopkins and Benjamin, JJ., concur,